People v Pittman (2019 NY Slip Op 05313)





People v Pittman


2019 NY Slip Op 05313


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND TROUTMAN, JJ. (Filed June 28, 2019.) 


MOTION NO. (511/89) KA 09-01741.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vNATHANIEL PITTMAN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.